Citation Nr: 0723924	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

A left knee disability, to include arthritis, was initially 
demonstrated years after service and has not been shown by 
competent evidence to be causally related to the veteran's 
active service, or due to or aggravated by his service-
connected right knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or aggravated 
by, a service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of June 2004 and December 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, requested that he submit any 
additional evidence in his possession pertaining to the 
claim, and provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

1.  Direct Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

2.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Legal Analysis

The veteran asserts that service connection is warranted for 
a left knee disability, to include as secondary to his 
service-connected right knee disability.  In order to 
establish service connection on a direct incurrence basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  With 
respect to evidence of an in-service injury or disease, the 
veteran's service medical records are silent for complaints, 
of or treatment for, a left knee disability.

With respect to a current left knee disability, private 
treatment records demonstrate that he has been diagnosed 
with, and sought treatment for, degenerative joint disease 
since 2004.  However, there is no competent clinical opinion 
of record that etiologically relates the veteran's current 
left knee disability to any incident of his service.  The 
Board acknowledges that in a May 2004 treatment record, Dr. 
L. D. L., the veteran's treating physician, indicated that he 
discussed with the veteran the possibility that his 
degenerative joint disease stemmed from his injury in the 
military.  According to the physician, traumatic injuries to 
joints do cause an increased incidence of post traumatic 
degenerative joint disease, which the veteran  had.  However, 
as noted above, the record does not show that the veteran's 
left knee was ever injured in service.  Only the veteran's 
right knee, for which he is already service-connected, was 
injured in service.  Therefore, to the extent that Dr. L. D. 
L. was referring to the veteran's left knee in the May 2004 
record, the Board finds that such opinion lacks probative 
value as it is based on an unsubstantiated fact--i.e.,  that 
the veteran injured his left knee in service.  The Board 
notes that the Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record and that a medical 
opinion based on an inaccurate factual premise is not 
probative. See, Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998).

Therefore, in the absence of any medical evidence that the 
veteran's current left knee disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a left knee disability in 
2004, years after his 1971 discharge from service, to be too 
remote from service to be reasonably related to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of direct service connection for 
the disability at issue.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis disability must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the veteran's current 
arthritis was manifested to a compensable degree within one 
year of his separation from service.  As stated above, the 
first documented clinical diagnosis of a current arthritis 
disability was in 2004, which was many years after service.  
Hence, the Board finds that the evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for a left knee disability.

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  As discussed 
above, the record establishes that the veteran has a left 
knee disability and that he is currently service-connected 
for a right knee disability.  With respect to whether the 
veteran's current left knee disability is due to his service-
connected right knee disability, a December 2004 VA 
examination report reflects that a VA examiner, after an 
examination of the veteran, opined that it was less likely 
than not that the veteran's left knee degenerative joint 
disease was caused by his right knee degenerative joint 
disease.  According to the examiner, he felt that the 
veteran's left knee arthritis was "more a wear-and-tear 
process associated with aging."  However, contrary to the 
December 2004 VA examiner's opinion is that of Dr. L. D. L., 
the veteran's treating physician, who in a March 2006 
statement, stated that "I have found that the problems with 
his left knee are directly related to the injury he had to 
his right knee."

In weighing the evidence of record, the Board finds that the 
December 2004 opinion by the VA examiner to be more probative 
than that of Dr. L. D. L, the veteran's treating physician.  
In this regard, the Board observes that the VA examiner 
provided a rationale for his opinion, whereas Dr. L. D. L. 
did not.  The Board notes that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's current left knee 
disability is not related to his service-connected right knee 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis for the disability at issue.

In conclusion, although the veteran asserts that his current 
left knee disability is secondary to his service-connected 
right knee disability, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence of record, including the 
December 2004 medical opinion, is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has a 
left knee disability that is related to his service-connected 
right knee disability or any other incident of his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability.


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


